Citation Nr: 0833149	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The veteran served in the Special Philippine Scout from April 
1946 to April 1947.  He died in April 1996, and the appellant 
is advancing her claim as his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in February 2007, a statement of the case was 
issued in May 2007, and a substantive appeal was received in 
June 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

In September 2008, the appellant submitted a request for a 
video conference Board hearing subsequent to certification to 
the Board.  Such request was made after expiration of the 90-
day period following certification; however, the Board has 
granted such request.  See 38 C.F.R. § 20.1304 (2007).  
However, it appears that this request was made in conjunction 
with another motion to advance the case on the Board's docket 
due, which motion was granted on September 19, 2008, for good 
cause shown.  Although not entirely clear, the Board finds 
that the same good cause for which the advance on the docket 
motion was granted is sufficient to warrant return of the 
case to the RO for the requested Board videoconference 
hearing.



Accordingly, the case is REMANDED for the following actions:

The RO should schedule the appellant for 
a video conference Board hearing in 
Manila, the Republic of the Philippines.  
Once the hearing is conducted, or in the 
event the appellant cancels her hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

